           Case 1:20-cr-00332-AT Document 22 Filed 11/17/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: __________________
                                                              DATE FILED: _11/17/2020____

              -against-
                                                                            20 Cr. 332 (AT)
WILLIAM SCOTT,
                                                                                ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       By December 7, 2020, the Government shall respond to Defendant’s motion to dismiss the
indictment, ECF No. 17.

       SO ORDERED.

Dated: November 17, 2020
       New York, New York
